Citation Nr: 1145982	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-26 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to March 22, 2007, and in excess of 20 percent thereafter for impairment of the left ulnar nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York.


REMAND

The Veteran was most recently afforded VA examinations to determine the current degree of severity of left ulnar nerve impairment in May 2009.  The peripheral nerve examination report does not provide sufficient information for rating purposes.  In addition, the Veteran's representative has alleged that the report of the joints examination in May 2009 is inadequate because the examiner failed to adequately explain why he or she was unable to provide an assessment of the degree of any additional functional impairment experienced by the Veteran during flare ups or due to pain, fatigue, weakness, lack of endurance, and incoordination.  The Board agrees.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination to determine the nature and extent of all impairment due to his service-connected impairment of the left ulnar nerve.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an opinion as to whether the Veteran has complete paralysis of the nerve, incomplete paralysis of the nerve, neuritis of the nerve or neuralgia of the nerve.  If the examiner believes that the Veteran has less than complete paralysis of the nerve, the examiner should state whether the nerve impairment is severe, moderate or mild.

If the examiner is unable to provide any information required for rating purposes, he or she must fully explain why.  If the examiner states that further studies are required or an examiner with more expertise is required, the RO or the AMC should respond appropriately.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


